DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments to 16/025,491 filed on 1/5/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021, 1/14/2021, 12/02/2020 and 10/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 9,197,146) in view of Ro kamp (US 2010/0218386), from IDS, further in view of Balaster (US 9,931,707).
Regarding claim 1, Mergener teaches:
              A tool system comprising: 
              a tool (Fig. 1A Power tool 100) including 
a tool housing (Fig. 1A references 105, 110 115, 120, 125, 130, 165 140 and 145 compose the tool housing), 
a motor (Fig. 3 motor 600) supported by the tool housing, the motor including an output shaft (motor 600 inherently has a shaft) operable to drive a tool element (chuck element 130; col. 4 line 1: output drive device or mechanism 130; inherently for receiving driving operation from motor), 
the motor having a nominal outer diameter of up to about 80 mm (the motor 600 of Mergener has inherently some nominal outer diameter and it is to be noted that it would have been an obvious matter of design choice to have a nominal outer diameter of up to about 80 mm; since such a modification would have involved a mere change in the function of the hand held tool. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)), and 
             a tool terminal electrically connected to the motor (col. 4 ll37-39: the number of terminals present in the receiving portions of the power tool, thus tool terminals, can vary based on the type of power tool and col. 6 ll. 32-35: provide power to , operational control to the components within controller 700 and col. 7 ll. 39-41: trigger switch 735 connected to trigger 140 for controlling the power provided to the motor 600, thus the load);
            a battery pack (Fig. 2 battery pack 500) including 
pack housing 505) defining a volume of the battery pack (col. 4 ll. 65-67: battery pack including a housing 505 and at least one rechargeable battery cell supported by the housing 505; thus housing defines a volume of the battery pack), 
                           battery cells supported by the pack housing (col.5 ll. 33-35: battery pack 500 includes 10 battery cells), the battery cells being electrically connected (col. 5 ll. 35-36: battery cells arranged in series, thus electrically connected) and having a nominal voltage (col. 5 ll. 46-48: a battery pack having a desired combination of nominal battery pack voltage and battery capacity), and
                           a pack terminal electrically connectable to the tool terminal to transfer current between the battery pack and the tool (col. 5 ll. 9-26: battery pack includes plurality of terminals and electrical connectors operable to electrically connect to power tool and the battery pack is removably and interchangeably connected to a power tool to provide operational power to the power tool); and 
                         a controller (Fig. 3 controller 700) may be operable to control the transfer of current (col. 6 ll. 32-35).  
              Mergener doesn’t explicitly teach a high power tool wherein the motor outputting at least about 2760 W, the volume of the pack housing being between 2.2 x 106 mm3 and 5.5 x 106 mm3 and the battery cells having a nominal voltage of up to about 80 V.
          However, Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore high-power tool.
 	Ro kamp doesn’t explicitly teach the pack housing between 2.2 x 106 mm3 and 5.5 x 106 mm3.
6 mm3.
          Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor outputting at least about 2760 W and the battery cells having a nominal voltage of up to about 80 V of Ro kamp and the the volume of the a pack housing being between 2.2 x 106 mm3 and 5.5 x 106 mm3 of Balaster into the tool of Mergener in order to enable a wearable tool suitable for field use that is capable of providing a high current (see Balaster col. 3 ll.4-6). 

            Regarding claim 2, Mergener doesn’t explicitly teaches:
            The system of claim 1, wherein the motor is operable to output at least about 3000 W.        However, Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 80 V, in [0030] electric motor outputting 500 to 5000 W.
           Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor outputting at least about 3000 W of Ro kamp into the tool of Mergener in order to provide satisfactory power and operating time as well as to achieve a compartment within the device housing receives substantially the battery pack (see Ro kamp [0005]-[0006]).

            Regarding claim 3, Mergener teaches:
The system of claim 1, wherein the motor includes a brushless direct current motor (col. 3 ll. power tool that includes brushless motors, e.g. BLDC).  

claim 4, Mergener teaches:
The system of claim 1, wherein the tool includes a hand-held tool (col. 4 line 26: hand-held power tool illustrated in Fig. 1D).  

           Regarding claim 5, Mergener teaches:
The system of claim 4, wherein the pack housing is connectable to and supportable by the device housing such that the battery pack is supportable by the hand-held tool (col. 5 ll.  9-28: battery pack 500 is removably and interchangeably connected to a power tool; battery pack 500 substantially encloses and covers the terminals of the power tool and the power tool 500 is designed to substantially follow the contours of the power tool to match the general shape of the outer casing of the handle of the power tool).
 
            Regarding claim 6, Mergener teaches:
The system of claim 1, wherein each of the battery cells has a diameter of up to about 21 mm and a length of up to about 71 mm (col. 5 ll. 54-61: 18500 battery cells 18 mm diameter and 50 mm length; thus diameter up to 21 mm and a length of up to 71 mm).
 
            Regarding claim 7, Mergener teaches:
The system of claim 1, wherein the battery pack includes up to 20 battery cells (col. 5 ll. 33-36: battery pack 500 includes 10 battery cells; in other embodiments, the battery pack 500 can include more or fewer battery cells).
  
            Regarding claim 8, Mergener teaches:
col. 5 ll. 35-36: battery cells can be arranged in series).  

             Regarding claim 9, Mergener doesn’t explicitly teach:
The system of claim 1, wherein the battery cells are operable to output a sustained operating discharge current of between about 40 A and about 60 A. 
         However, since Ro kamp teaches a high power tool (Figs. 1-3 motor chain saw tool), wherein, in [0012] battery pack voltages of 12 to 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore current is power divided by voltage. And 600 W divided by 12 volts is equal to 50 A which is between 40 A and 60 A.
          Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery cells being operable to output a sustained operating discharge current of between about 40 A and about 60 A of Ro kamp into the tool of Mergener in order to provide satisfactory power and operating time as well as to achieve a compartment within the device housing receives substantially the battery pack (see Ro kamp [0005]-[0006]).

            Regarding claim 10, Mergener teaches:
The system of claim 1, wherein each of the battery cells has a capacity of between about 3.0 Ah and about 5.0 Ah (col. 6 ll.9-11: the battery cells also have a capacity of , for example, between approximately 1.0 Ah and 5.0 Ah  ).

            Regarding claim 11, Mergener teaches:
3, and wherein the motor has a volume of up to about 443,619 mm3  (the control electronics of Mergener has inherently a volume and the motor 600 has a volume too and it is to be noted that it would have been an obvious matter of design choice to have a volume of up to about 920 mm3 and wherein the motor has a volume of up to about 443,619 mm3  ; since such a modification would have involved a mere change in the function of the hand held tool. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).

               Regarding claim 12, Mergener teaches:
The system of claim 1, further comprising control electronics including the controller (col. 6 ll. 32-35: the controller 700 includes a plurality of electrical and electronic components that provide power), the control electronics having a weight of up to about 830 g, and wherein the motor has a weight of up to about 4.6 lbs., and the battery pack has a weight of up to about 6 lbs (the control electronics, the motor and the battery pack of Mergener has inherently corresponding weights , and it is to be noted that it would have been an obvious matter of design choice to have control electronics having a weight of up to about 830 g, and wherein the motor has a weight of up to about 4.6 lbs., and the battery pack has a weight of up to about 6 lbs, since such a modification would have involved a mere change in the function of the hand held tool. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955)).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive. 
Applicant has argued on page 5 the combination of Mergener, Ro kamp  and Balaster do not the teach the limitation defining a volume of the battery pack being between 2.2 x 106 mm3 and 5.5 x 106 mm3.
Examiner has provided a new art, Balaster, teaching in col. 3 ll. 22-23 a housing of the tool including the battery with volume of approximately 150 cubic inches which is 2.458 x 106 mm3. Examiner has provided this art to show that even though the housing of the tool is less than 150 cubic inches, i.e. 149 cubic inches for instance, then the battery housing may be 135 cubic inches.
Mergener’s art is not restricted to a certain kind of tool as it describes in col. 1 ll. 25-35. Therefore, it would be a matter of design choice/option to have the volume of the battery housing between 2.2 * 106 mm3 and 5.5 x 106 mm3.

Applicant has argued on page 6 the motor characteristics and voltage.
Examiner for the same reason as above states that Mergener’s art is not restricted to a certain kind of tool as described in col. 1 ll. 25-35. Therefore, it would be a matter of design choice/option to have different power output ad nominal voltage based on the battery used for the different kind of tool.
Therefore, the claims are not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                       5/3/21

/KAWING CHAN/Primary Examiner, Art Unit 2846